Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 10/7/2021, claims 1-28 are cancelled and claims 29-43 are newly added.
Claims 29-43 are pending in the instant application and are examined on the merits herein.
Priority
This application is a continuation of application 16/998,722, filed on 8/20/2020, now abandoned, which is a continuation of 16/674,786, filed on 11/05/2019, now US 10,858,386, which is a continuation of 16/053,354, filed on 8/02/2018, now US 10,519,190, which claims priority to provisional application 62/540,706, filed on 8/03/2017.
Information Disclosure Statement
The information disclosure statement (IDS) dated 3/15/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating conditions listed at ¶00173-0200 of the specification, does not reasonably provide enablement for treating any condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.	With respect to the claimed method, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to a method for treating any condition by administering the claimed dinucleotide mixture.	Relative skill of those in the art:  The relative skill of those in the art is high.	Breadth of claims:  The claims are broad with respect to the nature of the condition treated. There is nothing in the claim limiting the scope of “condition”, hence, broadest reasonable interpretation includes any condition known to man. 
Amount of guidance/Existence of working examples:  
The working examples are directed to methods of preparing the administered composition via lyophilization. There are no working examples supporting methods of treatment. 
State of the prior art:  	The art of administering nucleoside/nucleotide analogs for treatment of various diseases/conditions is mature and well-established. The scope of diseases/conditions known in the prior art to be treated by nucleoside/nucleotide analogs is well represented by the instant description at ¶00173-0200.
	Quantity of experimentation:  Despite the known breadth of conditions expected to be effectively treated by nucleoside/nucleotide analogs, such as guadecitabine, one of skill in the art would have to conduct a myriad number of experiments comprising trial and error administration of the claimed compositions to both healthy individuals and afflicted individuals having a representative number of conditions known to man, to determine if the claimed compositions can be used in the fully claimed scope to treat and prevent such lesions.  Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the breadth of the claims, the amount of guidance provided, the state/unpredictability of the art and the lack of working examples, one of skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, with no assurance of success.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 29-35 and 37-43 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 and its’ dependents are rejected due to the recitation of “the lyophilized pharmaceutical product”. There is insufficient antecedent basis for this limitation in the claim.
Claims 37-43 present a confusing and unclear recitation of methods that depend from compounds or compounds that depend from methods. It is not clear what claim scope Applicant is intending to cover.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi-Hangal et al. (WO 2013/033176, IDS), in view if Dixit et al (J. Microencap., 2015, PTO-892).
Joshi-Hangal et al. discloses methods of preparing lyophilized compositions comprising guadecitabine (DpG) (00189) wherein the amount of residual DMSO, post lyophilization, is exemplified as 25-29 mg per 1 gram of starting solution. It is noted that Joshi-Hangal does not produce a composition by the same series of steps as instantly claimed.  However, the instant claims are considered “product-by-process” claims and it is the structure of the final product that defines the patentable limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Joshi-Hangal et al. does not teach that the residual DMSO is 20 mg or less, per 1 gram of starting solution. 
Dixit et al. discloses that the ICH guideline for the amount of residual DMSO acceptable for pharmaceutical formulations is 5000 ppm. (Table 4) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that based on the disclosure of Dixit, that one would be motivated to reduce the amount of residual DMSO below that disclosed by Joshi-Hangal, to be in compliance with the ICH guidelines reported by Dixit. Given that the amount of residual DMSO exemplified by Joshi-Hangal is as low as 25 mg per 1 gram solution, reducing that amount of residual DMSO to 20 mg or less, would be readily achievable by one of ordinary skill due to the delta being 5 mg, as motivated by Dixit.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 29 of the instant application is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 29 of copending application 17/189896.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of ‘896 anticipates the instant method.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 29-35 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US 10,858,386.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The product of ‘386 is prepared in a manner that is obvious over the product prepared in the instant method of treatment, because the product-by-process of ‘386 and the product-by-process administered in the instant method overlap in scope and in order to practice the instant method, one would necessarily have to have the product administered. 

Claims 29-35 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 27 of US 10,.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The product of ‘190 is obvious over the instant method, because the composition of ‘190 and that administered in the instant method overlap in scope and in order to practice the instant method, one would necessarily have to have the product administered. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALE R MILLER/           Primary Examiner, Art Unit 1623